PER CURIAM:
Rock Anthony Ferrone, having appealed convictions of various motor vehicle violations to the Court of Common Pleas of Allegheny County, was found guilty of two counts of operating a motor vehicle after his license had expired. He was sentenced to pay a total fine of $225.00 plus costs. He appealed directly to this Court.
Because there were no post-verdict motions filed in the court below, the present appeal cannot be considered. The record discloses, however, that appellant was not advised by the trial court of the necessity to file post-verdict motions under Pa.R.Crim.P. 1123(c). This state of the record, as President Judge Cercone observed in Commonwealth v. Picker, 293 Pa.Super. 381, 439 A.2d 162 (1981), “is reflective of the confusion which existed in the legal community before our en banc decision in Commonwealth v. Koch, 288 Pa.Super. 290, 431 A.2d 1052 (1981).” Where direct appeals have been taken prior to Koch without post-verdict motions having been filed in the trial court, we have uniformly vacated the judgment of sentence and remanded to give appellant an opportunity to file post-verdict motions nunc pro tunc. See: Commonwealth v. Kauffman, 298 Pa.Super. 375, 444 A.2d 1222; Commonwealth v. Grey, 298 Pa.Super. 525, 445 A.2d 112; Commonwealth v. Dalbon, 296 Pa.Super. 122, 442 A.2d 326 (1982); Commonwealth v. Sims, 296 Pa.Super. 122, 442 A.2d 783 (1982); Commonwealth v. Spitzer, 292 Pa.Super. 466, 437 A.2d 768 (1981); Commonwealth v. Picker, supra.
The judgment of sentence is vacated, and the case is remanded for the filing of post-verdict motions nunc pro tunc within ten (10) days of the filing of this order. Jurisdiction is not retained.